[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                       FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                         ________________________ ELEVENTH CIRCUIT
                                                               JUNE 27, 2007
                               No. 06-16084                  THOMAS K. KAHN
                           Non-Argument Calendar                 CLERK
                         ________________________

                     D. C. Docket No. 06-14022-CR-DLG

UNITED STATES OF AMERICA,


                                                     Plaintiff-Appellee,

                                    versus

PORFIRIO AGUIRRE-LOPEZ,
a.k.a. Porfidio Aguilar,

                                                     Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        _________________________

                                (June 27, 2007)

Before ANDERSON, BLACK and MARCUS, Circuit Judges.

PER CURIAM:

     Porfirio Aguirre-Lopez appeals his 88-month sentence for illegal reentry by
a previously deported aggravated felon, in violation of 8 U.S.C. § 1326(a).

Specifically, Aguirre-Lopez argues that this sentence was unreasonable because the

district court erroneously presumed that a sentence within the Sentencing

Guidelines would be reasonable and gave undue weight to the Guidelines.

Aguirre-Lopez also argues that we should hold his case until the Supreme Court

has decided Rita v. United States, (No. 06-5754).1

       After United States v. Booker, 543 U.S. 220, 125 S. Ct. 738, 160 L. Ed. 2d
621 (2005), the sentencing court must not only correctly calculate the guideline

imprisonment range, but must also treat that range as advisory and impose a

reasonable sentence. United States v. Talley, 481 F.3d 784, 786 (11th Cir. 2006).

We review a sentence for reasonableness in light of 18 U.S.C. § 3553(a). United

States v. Martin, 455 F.3d 1227, 1237 (11th Cir. 2006). This statute provides that

the sentencing court shall impose a sentence “sufficient, but not greater than


       1
        On February 20, 2007, the Supreme Court heard arguments to consider the following
questions:

       1) Was the district court's choice of within-Guidelines sentence reasonable? 2) In
       making that determination, is it consistent with United States v. Booker, 543 U.S.
220, 125 S. Ct. 738, 160 L. Ed. 2d 621 (2005), to accord a presumption of
       reasonableness to within-Guidelines sentences? 3) If so, can that presumption
       justify a sentence imposed without an explicit analysis by the district court of the
       18 U.S.C. §3553(a) factors and any other factors that might justify a lesser
       sentence?

See Rita v. United States, (U.S. Nov. 03, 2006) (No. 06-5754) (defendant appeal of 33-month
sentence).

                                                2
necessary” to comply with the purposes of sentencing, namely reflecting the

seriousness of the offense, promoting respect for the law, providing just

punishment for the offense, deterring criminal conduct, protecting the public from

future criminal conduct by the defendant, and providing the defendant with needed

educational or vocational training or medical care. 18 U.S.C. § 3553(a)(2). The

statute also instructs the sentencing court to consider certain factors, including the

history and characteristics of the defendant. 18 U.S.C. § 3553(a)(1).

      We do not require the district court to discuss or to state that it has explicitly

considered each part of § 3553(a). Talley, 431 F.3d at 786. Instead, an explicit

acknowledgment that the district court has considered the defendant’s arguments

and the § 3553(a) factors will suffice. United States v. Scott, 436 F.3d 1324, 1329-

30 (11th Cir. 2005). The burden of proving that a sentence is unreasonable rests on

the sentence challenger. Talley, 431 F.3d at 788.

      Here, nothing in the record demonstrates that the district court assumed that

a sentence within the guidelines imprisonment range would be reasonable. Rather,

the district court explicitly acknowledged that it had the authority to impose any

reasonable sentence. Also, the district court expressly stated that it had considered

the arguments of both parties and the § 3553(a) factors. The district court

ultimately was influenced by Aguirre-Lopez’s criminal history, which is one of the



                                           3
§ 3553(a) factors. See 18 U.S.C. § 3553(a)(1). Accordingly, because the district

court did not make any erroneous assumption and considered everything required

of it before sentencing, the sentence imposed was reasonable. See Talley, 431 F.3d

at 786; Scott, 436 F.3d 1324. Therefore, we affirm Aguirre-Lopez’s sentence.

      We also note that because the district court did not presume that a sentence

within the guidelines imprisonment range was reasonable, the Supreme Court’s

decision in Rita will not affect the outcome of the instant appeal. Therefore, it is

unnecessary to hold the instant case until Rita is decided.

      AFFIRMED.         2




      2
          Aguirre-Lopez’s request for oral argument is denied.

                                                4